COLORADO COURT OF APPEALS                                         2017COA33


Court of Appeals No. 16CA0588
Arapahoe County District Court No. 15CV30140
Honorable Elizabeth A. Weishaupl, Judge


In the Matter of Douglas Roy Stanley,

Petitioner-Appellant,

v.

District Attorney for the 18th Judicial District, State of Colorado,

Respondent-Appellee.


                               ORDER AFFIRMED

                                  Division A
                       Opinion by CHIEF JUDGE LOEB
                    Rothenberg* and Casebolt*, JJ., concur

                           Announced March 9, 2017


Forrest W. Lewis, P.C., Forrest W. Lewis, Golden, Colorado, for Petitioner-
Appellant

George H. Brauchler, District Attorney, Richard H. Orman, Chief Deputy
District Attorney, Centennial, Colorado, for Respondent-Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2016.
¶1    Petitioner, Douglas Roy Stanley, is a sex offender convicted in

 California of unlawful sexual intercourse with a minor. He appeals

 the district court’s denial of his petition to discontinue sex offender

 registration in Colorado based on California’s decision to terminate

 his registration requirement in that state. We affirm the district

 court’s order.

                           I.    Background

¶2    In 2001, Stanley pleaded no contest and was subsequently

 convicted and sentenced in California of a sexual offense under

 California Penal Code section 261.5(d) (West 2016), “Unlawful

 sexual intercourse with [a] person under 18.” Stanley, then twenty-

 nine years old, had sexual intercourse with a fifteen-year-old girl.

¶3    Stanley successfully completed his California probation, and

 his conviction was eventually reduced to a misdemeanor.1

¶4    In November 2014, the California Department of Justice (DOJ)

 notified Stanley in a letter that his statutory requirement to register

 in California as a sex offender under California Penal Code section


 1The record is unclear as to Stanley’s original California sentence
 and the original level of his conviction (i.e., felony or misdemeanor).
 However, this information does not affect the outcome of this
 appeal.

                                    1
 290 (West 2016) had been terminated. The California DOJ did not

 give a reason for the termination of the registration requirement.

¶5    In January 2015, Stanley filed a pro se petition in the

 Arapahoe County District Court to discontinue sex offender

 registration in Colorado for a non-Colorado conviction under section

 16-22-113, C.R.S. 2016.2 The petition filed by Stanley was a form

 document that tracked the language of section 16-22-113 by listing

 the various circumstances under which an offender can petition to

 discontinue registration. See JDF 473, Petition to Discontinue Sex

 Offender Registration Non-Colorado Conviction or Juvenile

 Adjudication or Disposition (revised Oct. 2013),

 https://perma.cc/Y5PA-T7UC. On the form, offenders are required

 to state that none of the statutory prohibitions regarding ineligibility

 as set forth in section 16-22-113(3) apply to them, and check the




 2 The record is unclear as to whether Stanley has ever registered in
 Colorado or if his petition was preemptive. However, we use the
 term “discontinue registration” to refer to Stanley’s action in the
 district court because that is how he titled his petition and how the
 relevant statute, section 16-22-113, C.R.S. 2016, is worded. § 16-
 22-113(1) (An offender may file a “petition . . . for an order to
 discontinue the requirement for such registration or internet
 posting, or both.”).

                                    2
 box next to their circumstances of conviction that would allow them

 to petition for removal from the registry. Id.

¶6    In his petition, Stanley checked the following as his conviction

 circumstances:

            The offense for which I was required to register
            was a class 4, 5, or 6 felony or was a class 1
            misdemeanor of unlawful sexual contact or
            third degree sexual assault and it has been 10
            years since my final release from the
            jurisdiction of the Court or discharge from the
            Department of Corrections. I have not been
            subsequently convicted or adjudicated for any
            offense involving unlawful sexual behavior[.]

 Stanley failed to check the box that affirmed “[t]he statutory

 prohibitions regarding ineligibility to file this Petition as set forth at

 § 16-22-113(3), C.R.S. do not apply to me.”

¶7    On the same date the petition was filed, a Colorado attorney

 representing Stanley filed a supplement to the petition. The

 supplement stated that, although Stanley currently resided in

 California, he had family in Arapahoe and Jefferson Counties in

 Colorado, and he wanted to travel to and stay in Colorado for

 potentially prolonged periods of time, recognizing that travel would

 result in him being considered a temporary resident of Colorado for

 purposes of sex offender registration. The supplement also set forth


                                     3
 additional facts regarding Stanley’s rehabilitation and attached

 supporting documentation that he was no longer required to

 register as a sex offender in the State of California (the California

 DOJ letter). The supplement also conceded that Stanley’s offense, if

 committed in Colorado, would be a violation of section 18-3-402,

 C.R.S. 2016, sexual assault, or section 18-3-404(1.5), C.R.S. 2016,

 unlawful sexual contact.3 The supplement to the petition did not

 correct Stanley’s failure to affirm that none of the prohibitions in

 section 16-22-113(3) applied to his situation.

¶8    In a written order, the district court reviewed the plain

 language of the relevant sex offender registration statutes and

 denied Stanley’s petition, concluding that, as a matter of law, he

 3 It is important to note that Stanley’s California conviction was not
 for unlawful “sexual contact” with a minor, but for unlawful “sexual
 intercourse” with a minor. This is an important distinction
 because, in California, “sexual intercourse” under California Penal
 Code section 261.5 (West 2016) is defined as any penetration,
 however slight, of the vagina by the penis. Cal. Penal Code § 263
 (West 2016); Cal. Crim. Jury Instr. 10.40.2 (2016). In Colorado,
 penetration results in a sexual assault conviction as opposed to
 unlawful sexual contact. § 18-3-401(4), (6), C.R.S. 2016 (definition
 of sexual contact versus sexual penetration); compare § 18-3-402,
 C.R.S. 2016, with § 18-3-404, C.R.S 2016. Moreover, Stanley does
 not argue on appeal that the district court improperly found that
 the comparable Colorado crime was section 18-3-402. Therefore,
 for purposes of our analysis, Stanley’s conduct, if committed in
 Colorado, would have violated section 18-3-402.

                                    4
  was ineligible for relief under section 16-22-113(3) because his

  crime, if committed in Colorado, would have been a violation of

  section 18-3-402 and consequently required lifetime sex offender

  registration.

¶9     Stanley now appeals, arguing that the district court erred as a

  matter of law in its interpretation of section 16-22-113(3).

                         II.    Standard of Review

¶ 10   Statutory interpretation is a question of law that we review de

  novo. E.g., Curtiss v. People, 2014 COA 107, ¶ 6. “As with any

  statute, our primary task is to give effect to the General Assembly’s

  intent by first examining the statute’s plain language.” Id. We

  must read and consider the statute as a whole in order to give

  consistent, harmonious, and sensible effect to all of its parts. Id.

  However, a statutory interpretation leading to an illogical or absurd

  result will not be followed. Id.

                         III.   Applicable Statutes

¶ 11   To address Stanley’s argument on appeal, we must analyze the

  statutes in California and Colorado regarding his conviction and the

  relevant portions of the Colorado Sex Offender Registration Act

  (CSORA), sections 16-22-101 to -115, C.R.S. 2016.


                                      5
                          A.   Stanley’s Conduct

¶ 12   Stanley was convicted in California under penal code section

  261.5(d), which provides: “Any person 21 years of age or older who

  engages in an act of unlawful sexual intercourse with a minor who

  is under 16 years of age is guilty of either a misdemeanor or a

  felony . . . .” Cal. Penal Code § 261.5(d).

¶ 13   In his petition for discontinuation of registration, Stanley

  conceded that, if committed in Colorado, his offense would have

  been a violation of section 18-3-402(1), specifically subsection (1)(e),

  which provides as follows:

             (1) Any actor who knowingly inflicts sexual
             intrusion or sexual penetration on a victim
             commits sexual assault if:

             ....

             (e) At the time of the commission of the act, the
             victim is at least fifteen years of age but less
             than seventeen years of age and the actor is at
             least ten years older than the victim and is not
             the spouse of the victim . . . .

  The offense described in subsection (1)(e) is a class 1 misdemeanor

  and is an extraordinary risk crime subject to the modified

  sentencing range in section 18-1.3-501(3), C.R.S. 2016. § 18-3-

  402(3). The General Assembly has found that a violation of section


                                     6
  18-3-402(1)(e) “present[s] an extraordinary risk of harm to society.”

  § 18-1.3-501(3).

                               B.   CSORA

¶ 14   The purpose of sex offender registration is not to inflict

  additional punishment on a person convicted of a sexual offense,

  but rather to aid law enforcement officials in investigating future

  sex crimes and to protect the public safety. Curtiss, ¶ 8 (citing

  People v. Brooks, 2012 COA 52, ¶ 9).

¶ 15   As of 1998, several classes of persons have been statutorily

  required to register as sex offenders pursuant to the provisions of

  section 16-22-108, C.R.S. 2016. § 16-22-103(1), C.R.S. 2016.

  Under section 16-22-103(2)(a), persons convicted after July 1,

  1994, of “unlawful sexual behavior” are required to register as sex

  offenders. The definition of “unlawful sexual behavior” for purposes

  of registration includes sexual assault in violation of section 18-3-

  402. § 16-22-102(9)(a)(I), C.R.S. 2016.

¶ 16   A sex offender with a non-Colorado conviction is required to

  register in the State of Colorado pursuant to section 16-22-108 if,

            as a result of the conviction, [the offender] is,
            was, has been, or would be required to register
            if he or she resided in the state or jurisdiction


                                     7
            of conviction, or . . . such person would be
            required to register if convicted in Colorado . . .
            so long as such person is a temporary or
            permanent resident of Colorado.

  § 16-22-103(3). A “temporary resident” means a person who is a

  resident of another state but is in Colorado temporarily because the

  person is, as relevant to Stanley’s situation, “[p]resent in Colorado

  for more than fourteen consecutive business days or for an

  aggregate period of more than thirty days in a calendar year for any

  purpose, including but not limited to vacation, travel, or

  retirement.” § 16-22-102(8)(c).

¶ 17   CSORA also sets forth procedures and requirements for

  discontinuing an offender’s duty to register in Colorado. Under

  certain circumstances, an offender with a non-Colorado conviction

  is expressly allowed to petition a Colorado court for an order to

  discontinue the requirement for registration in Colorado. § 16-22-

  113(1.5). The procedure for an out-of-state offender to petition a

  Colorado court for discontinuation of registration is as follows:

            If the conviction that requires a person to
            register pursuant to the provisions of section
            16-22-103 was not obtained from a Colorado
            court, the person seeking to discontinue
            registration or internet posting or both may file
            a civil case with the district court of the


                                     8
             judicial district in which the person resides
             and seek a civil order to discontinue the
             requirement to register or internet posting or
             both under the circumstances specified in
             subsection (1) of this section.

  § 16-22-113(1.5). Subsection (1) provides specific details as to

  persons eligible for relief under section 16-22-113 “[e]xcept as

  otherwise provided in subsection (3)” of the statute. § 16-22-113(1)

  (emphasis added).

¶ 18   Pertinent to Stanley’s petition, subsection (3)(b)(I) specifically

  excludes those persons who were convicted as adults of sexual

  assault in violation of section 18-3-402. § 16-22-113(3)(b)(I).

  Instead, those offenders are “subject for the remainder of their

  natural lives to the registration requirements specified in this article

  or to the comparable requirements of any other jurisdictions in

  which they may reside.” § 16-22-113(3).

                              IV.   Analysis

           A.    CSORA Precludes Stanley’s Requested Relief
                         as a Matter of Law

¶ 19   We conclude, as did the district court, that the plain language

  of CSORA precludes Stanley, as a matter of law, from discontinuing

  sex offender registration in Colorado as a temporary resident.



                                     9
¶ 20   We start with the basic premise that Stanley, as a potential

  temporary resident of Colorado, is required to register in Colorado

  as a sex offender because of his California conviction. Section 16-

  22-103(3) requires Stanley to register in Colorado because he was

  and had been subject to California sex offender registration. In

  addition, Stanley must register in Colorado because he was

  convicted in California of an offense that would require registration

  in Colorado — namely, sexual assault in violation of section

  18-3-402(1)(e). §§ 16-22-102(9)(a)(I), 16-22-103(2)(a), (3); cf.

  Curtiss, ¶ 10.

¶ 21   However, as previously mentioned, CSORA provides sex

  offenders living or staying in Colorado with a non-Colorado

  conviction a potential avenue for discontinuing Colorado sex

  offender registration by following the procedures in section 16-22-

  113(1). § 16-22-113(1.5). But, subsection (1) is explicitly limited by

  the restrictions in subsection (3). § 16-22-113(1).

¶ 22   Turning to subsection (3), adult offenders who were convicted

  of sexual assault under section 18-3-402 are expressly excluded

  from discontinuing sex offender registration and are required to

  register in Colorado for the remainder of their natural lives. § 16-


                                     10
  22-113(3)(b)(I). Therefore, read in context with 16-22-103(3), we

  interpret section 16-22-113(3) to mandate that persons convicted

  outside of Colorado of offenses comparable to those proscribed in

  section 18-3-402 are expressly precluded from seeking relief from

  Colorado sex offender registration requirements and are subject to

  lifetime registration as long as they remain temporary or permanent

  residents of Colorado.

¶ 23    Thus, because Stanley was convicted of a California offense

  that is comparable to sexual assault in violation of section 18-3-

  402(1)(e), he is precluded, as a matter of law, from discontinuing his

  requirement to register under section 16-22-108 as a sex offender

  in Colorado if he resides here as a temporary resident as defined

  under section 16-22-102(8).

       B.   Language in Section 16-22-113(3) Does Not Provide an
       Exception for Non-Colorado Offenders No Longer Required to
                   Register in Their State of Conviction

¶ 24    Stanley asserts on appeal that the language of section 16-22-

  113(3) allows for discontinuation of registration when the offender

  was convicted outside of Colorado and the state of conviction no

  longer requires registration in that state. Specifically, he relies on

  the disjunctive language in section 16-22-113(3), that offenders


                                     11
  convicted of certain sex-based offenses are subject to lifetime

  registration “or to the comparable requirements of any other

  jurisdictions in which they may reside,” to argue that he should not

  be required to register in Colorado when the state where he resides,

  California, no longer requires him to register as a sex offender. We

  are not persuaded and reject Stanley’s argument for the following

  four reasons.

¶ 25    First, Stanley’s argument ignores the plain language preceding

  the “other jurisdictions” phrase — namely, that the persons listed in

  that subsection are expressly ineligible for relief under section 16-

  22-113. In interpreting statutes, we must construe the language so

  as to give effect to every word, and we cannot adopt a construction

  that renders any term superfluous or meaningless. People v. Vigil,

  2013 COA 102, ¶ 13. Adopting Stanley’s interpretation of section

  16-22-113(3) would render the language that certain persons are

  ineligible for relief from registration superfluous. In our view, the

  phrase is not meant to provide an exception to the statutory

  declaration that the persons listed in subsection (1.5) are ineligible

  for relief.




                                    12
¶ 26   Second, to interpret subsection (3) as Stanley suggests would

  result in different registration requirements for persons who are

  convicted of sexual assault in Colorado and those who are convicted

  of comparable offenses in another state. A division of this court

  noted in Curtiss that if a person with an out-of-state conviction for

  an offense comparable to sex assault on a child in Colorado would

  be eligible to discontinue registration but a person convicted in

  Colorado of the same offense would not be eligible to discontinue

  registration, such an interpretation “would produce an illogical and

  absurd result as a matter of law.” Curtiss, ¶ 20. We see no

  meaningful difference between the conviction for sexual assault

  here and the conviction for sexual assault on a child in Curtiss,

  especially considering the young age of Stanley’s victim (fifteen).

  Accordingly, we apply the division’s analysis in Curtiss, with which

  we agree, to this case. Id.

¶ 27   We reject Stanley’s argument that Curtiss is distinguishable

  from his situation because Curtiss was a permanent resident of

  Colorado when he filed his petition to discontinue sex offender

  registration. It is a distinction without a difference that Stanley

  would be a temporary resident of Colorado. Under section 16-22-


                                    13
  103(3), Stanley is required to register in Colorado if he is a

  temporary or permanent resident of Colorado, meaning that the

  statute does not differentiate based on residency status, and the

  requirement to register is for both temporary and permanent

  residents.

¶ 28   Third, Stanley’s interpretation of the pertinent statutes is

  inconsistent with the central statutory intent of CSORA to assist

  law enforcement officials and protect the public safety, Curtiss, ¶¶

  8, 20, because such a reading would necessarily mean that persons

  convicted in another state of sexual assault on a minor, and who

  are now residing in Colorado, would not be registered with law

  enforcement officials or be known to the public. This is especially

  so considering that sexual assault as defined under section 18-3-

  402(1)(e) is deemed by the General Assembly to present an

  extraordinary risk of harm to the public. § 18-1.3-501(3).

¶ 29   Fourth, Stanley’s interpretation takes the “other jurisdictions”

  phrase out of context. The provisions of section 16-22-113 assume

  that the offender was convicted in Colorado; subsection (1.5) allows

  certain persons convicted out-of-state to also petition the courts for

  discontinuation of registration. Thus, in the context of a Colorado


                                     14
  offender, the phrase “or to the comparable requirements of any

  other jurisdictions in which they may reside” means that certain

  persons convicted in Colorado are not eligible for relief from

  Colorado registration requirements and are subject to lifetime

  registration in Colorado or to the comparable registration

  requirements in any other state in which they reside. Applied to the

  situation here, if Stanley had been convicted under section 18-3-

  402 in Colorado he would be subject to lifetime registration in

  Colorado without the ability to petition for relief, and if he moved to

  another jurisdiction, he would be subject to the comparable

  registration laws of that jurisdiction. In other words, the “other

  jurisdictions” phrase does not allow non-Colorado offenders who

  reside in Colorado to discontinue registration here simply because

  the laws or administrative agencies in their original or primary

  states of residence no longer require them to register in those

  states.

¶ 30   More importantly, in our view, the “other jurisdictions” phrase

  does not reflect an intent by the General Assembly to allow

  registration laws or administrative decisions in other states to take

  precedence over Colorado registration requirements for persons


                                    15
  temporarily or permanently residing in Colorado. Indeed, section

  16-22-103(3) provides that non-Colorado offenders are subject to

  registration if they were or had been subject to registration

  requirements in the state of conviction. We cannot conclude, as

  Stanley’s interpretation necessitates, that the “other jurisdictions”

  phrase in 16-22-113(3) elevates California’s decision regarding sex

  offender registration over Colorado’s registration laws.

                             V.   Conclusion

¶ 31   The district court’s order denying Stanley’s petition is affirmed.

       JUDGE ROTHENBERG and JUDGE CASEBOLT concur.




                                    16